IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-0154-21


                        ROHN M. WEATHERLY, Appellant

                                            v.

                               THE STATE OF TEXAS


        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE SECOND COURT OF APPEALS
                         TARRANT COUNTY


       RICHARDSON, J., filed a concurring opinion.

                              CONCURRING OPINION

      Today the Court refuses Appellant’s Petition for Discretionary Review. We have

previously explained that “[t]his Court does not lack jurisdiction to consider Applicant’s

habeas application. . . . [t]herefore, this Court will abstain from deciding Applicant’s

habeas claims until Applicant has exhausted his appellate remedies with regard to the

judgment nunc pro tunc.” Ex parte Weatherly, No. WR-61,215-09 (Tex. Crim. App.

February 26, 2020) (not designated for publication).
                                                                                           2

       While I agree with the Court’s decision, I write separately to indicate that Appellant

may be entitled to relief under Article 11.07 of the Texas Code of Criminal Procedure, as

we noted in the prior order cited above.

FILED: October 20, 2021

DO NOT PUBLISH